Name: 96/701/EC: Commission Decision of 20 November 1996 amending Decision 93/311/EC on the clearance of the accounts presented by the Member States in respect of the expenditure for 1992 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and in respect of certain expenditure for 1993 (Only the Spanish, German, Greek and Italian texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  EU finance; NA;  agricultural policy;  budget
 Date Published: 1996-12-13

 Avis juridique important|31996D070196/701/EC: Commission Decision of 20 November 1996 amending Decision 93/311/EC on the clearance of the accounts presented by the Member States in respect of the expenditure for 1992 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and in respect of certain expenditure for 1993 (Only the Spanish, German, Greek and Italian texts are authentic) Official Journal L 323 , 13/12/1996 P. 0026 - 0031COMMISSION DECISION of 20 November 1996 amending Decision 93/311/EC on the clearance of the accounts presented by the Member States in respect of the expenditure for 1992 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and in respect of certain expenditure for 1993 (Only the Spanish, German, Greek and Italian texts are authentic) (96/701/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EC) No 1287/95 (2), and in particular Article 5 (2) thereof,After consulting the Fund Committee,Whereas before the Commission determines, within the framework of a decision on the clearance of accounts, any financial correction eligible for the conciliation procedure established by Decision 94/442/EC (3), it is necessary that the Member State should be able, if it wishes, to seek recourse to that procedure, and whereas in that case it is necessary that the Commission should examine, prior to its decision, the report drawn up by the conciliation body; whereas the time limits laid down for that procedure had not expired, for all the eligible corrections, on the date of adoption of Commission Decision 96/311/EC (4); whereas that Decision did not cover the corresponding amounts of expenditure declared by the Member States concerned in respect of 1992; whereas the conciliation procedure has been completed for the major part of the financial corrections concerned; whereas, as a result, the expenditure relating thereto should be cleared by this Decision; whereas the expenditure for which the conciliation procedure has not yet been completed will be cleared at a later date;Whereas the expenditure declared by Italy in respect of the premiums for the permanent abandonment of areas given over to vines amounting to Lit 31 861 816 140 is not covered by this Decision, since further examination is necessary; whereas, that amount has therefore been deducted from the expenditure declared by that Member State in respect of this financial year and will be cleared at a later date,HAS ADOPTED THIS DECISION:Article 1 The parts of Annex I to Decision 96/311/EC relating to Germany, Greece, Spain, and Italy are hereby replaced by the Annex to this Decision.Article 2 The additional amounts of DM 19 591 000,00, Dr 12 493 466 284, Pta 721 255 271, and Lit 27 846 339 935 arising under point 3 of Annex I and chargeable by virtue of this Decision are to be taken into account as part of the expenditure referred to in Article 4 (1) of Commission Regulation (EC) No 296/96 (5) for November 1996.Article 3 This Decision is addressed to the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, and the Italian Republic.Done at Brussels, 20 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 94, 28. 4. 1970, p. 13.(2) OJ No L 125, 8. 6. 1995, p. 1.(3) OJ No L 182, 16. 7. 1994, p. 45.(4) OJ No L 117, 14. 5. 1996, p. 19.(5) OJ No L 39, 17. 2. 1996, p. 5.ANNEX 'GERMANY>TABLE>'GREECE>TABLE>'SPAIN>TABLE>'ITALY>TABLE>